DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it has been noted that although the claim sets forth “a method” for designing an end mill, no method steps are actually being set forth.  The claim as presented recites a plurality of possible conditions (e.g. when this happens, then something is satisfied) with no actual method steps on how exactly the conditions are intended to be performed.  It is believed that the claims as presented to a design standard and no method steps on how to execute the design standard are recited.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites on:
Line 1 “an endmill specification design method”, however it is unclear how exactly this “method” of designing an endmill is being performed.  The specific method for which the Applicant is seeking patent protection for is not clearly set forth and defined.  Is it a method of designing? A method of cutting? A method of making? Or to a general end mill having a specific geometry?  Further clarification is needed.
Line 2 “setting ω1 and/or N so as to satisfy the following,” however it is unclear what exactly ω1 and/or N are being set and what exactly either of them has to satisfy.
Lines 2-9 
“wherein when a maximum spindle speed per one minute of a main spindle having an endmill attached thereto is defined as Smax,
the number of teeth of the endmill is defined as N,
an outer shape of the endmill is defined as Da,
a natural frequency at which a vibration is maximized in a tool tip of the endmill is defined as ω1, and
a radial depth of cut of the endmill is defined as Rd”
The way these limitations have been set forth is unclear and as such, the scope of the claim is unclear.  It is unclear what exactly happens “when a maximum spindle speed….is defined as Smax”?  and what exactly is catalogued as Smax?
There is insufficient antecedent basis for “the number of teeth” since no number of teeth has been previously set forth on the claim.  Additionally is this number, a total number? Or just a certain number?
It is unclear how exactly “a natural frequency” of vibration can be maximized?  Is it that in a tool tip of the endmill, natural frequency of vibration is maximized?  How is this maximized?
Further, it is unclear if “a radial depth of cut” of the end mill is a theoretical radial depth of cut or if the claim is actually setting forth actually a cutting depth?  Is this an intended use limitation?
Lines 10-13:
“in a first case where Rd is equal to or greater than 4% of Da,
ω1x60/Nx6<Smax is satisfied, and 
in a second case where Rd is smaller than 4% of Da,
ω1x60/Nx6<Smax is satisfied.”
It is unclear what exactly the method includes.  There is no cutting method steps for the actual radial depth and as such it is unclear how Rd can be obtained.
It is unclear if conditions i) and ii) both have to be met.  What will happen if condition i) is met?  Does the design method stops? Does the depth of cut stops? Does the claim require both i) and ii) to be performed?  Additionally, it is unclear how Rd, on i) and ii) can meet both of these mathematical formulaic requirements.
How exactly both Rd “cases” are satisfied?
It is unclear what is the specific standard to follow when condition i) exists and condition ii) exists.
Lines 13-14 conditional limitations “performing bottom surface machining in the first case; and performing side surface machining in the second case”.  Again, no method steps pertaining to “design method” have been set forth on claim 1.  Is claim 1 now to a cutting method?  Further, it is noted that an endmill when machining performs both radial and axial infeed, as such, it is unclear how bottom surface machining is performed in the first case and how side surface machining is performed in the second case.  The standard to follow when each of these conditions exist is unclear.  Further clarification is needed.
Overall, claim 7 in its entirety is unclear and the scope of the claim cannot be clearly defined.  Again, since no method steps have been clearly defined on the claim it is unclear what exactly applicant’s invention is.
It is unclear if the method is actually to design an endmill? Or a method of cutting?  Or a method of selection of an operation? If it is a method of selection of an operation (i.e. conditions i) or ii)) it is unclear which one of them have to be met.
Further, on line 1, “ω1 and/or N”, the term “and/or” renders the claim indefinite since it is on the alternative, and lines 11 and 13, each require both ω1 and N.  As such, it is unclear how it can be ω1 and/or N.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature “Structural modeling of end mills for form error and stability analysis” Kivanc et al. (hereafter--Kivanc--).
The Examiner notes that Claim 7 is being rejected herein, as best understood, in view of the 112 2nd rejections above.  
In regards to claim 7, Kivanc discloses on pages 1151-1161 a method of designing an end mill.  Kivanc teaches that when designing end mills, it is crucial to predict deflection and vibrations in milling process (Abstract).  Kivanc teaches that the stability of low radial immersion milling has been investigated and modeled in [15, 16] (located on page 1161) where cases for the doubled number of stability lobes are presented. These methods can be used to generate stability diagrams from which stable cutting conditions, and spindle speeds resulting in much higher stability can be determined for given work material, tool geometry and transfer functions (page 1152).  In order to define the geometry, material properties, of end mills, models are built and natural frequencies are obtained using FEA (page 1155, section 3.1.2) and the natural frequencies will change accordingly, depending on the tool geometry such as diameter (page cont. of section 3.1.2 on page 1156).  Kivanc discloses a plurality of examples of endmill having a number of teeth (refer to any of the number of teeth on any of the embodiments shown on Figures 3, 6, 10, 11, etc.) an outer shape (or D/D1 which is a diameter of the end mill, or outer shape diameter of the end mill, see page 1152).  The Examiner notes that inherently, the end mill when machining, is connected to a spindle, which rotates at operational speeds, high spindle speeds, or maximum speeds, and some vibration will occur generating a natural frequency (or rate that the end mill vibrates naturally when disturbed (e.g. when machining).  The Examiner notes that when machining, inherently there is a radial depth of cut (which is defined as a distance the tool is stepping over into a workpiece. The Examiner also notes that inherently the milling process has bottom machining and side surface machining.
Kivanc fails to disclose that in a first case where the radial depth of cut is equal to or greater than 4% of the outer shape of the end mill, ω1x60/Nx6<Smax is satisfied, for bottom surface machining and in a second case where the radial depth of cut is smaller than 4% of the outer shape of the end mill, ω1x60/Nx6<Smax is satisfied, for side surface machining.
However, a person having ordinary skill on the art, upon reading the teachings of Kivanc, would have recognize that in order to design an end mill, that performs bottom surface machining and side surface machining (note that milling, comprises both bottom and side surface machining), a maximum natural frequency ω1, number of teeth N, a maximum spindle speed per one minute of a main spindle Smax, an outer shape of the endmill is defined as Da, radial and axial depth of cut, need to be set or determined.  Therefore, operational parameter of: the maximum natural frequency, the number of teeth, the maximum spindle speed, and the outer shape of the endmill, and radial and axial depth of cut are all recognized as result effective variables, because they impact the optimal performance of the end mill when machining, and as such, a person having ordinary skill in the art will recognize that upon the manipulation of the radial depth, the outer shape of the end mill, the maximum natural frequency, and the number of teeth, and maximum speed, the desired end mill design can be obtained.  As such, it would have been obvious to a person having ordinary skill in the art at the time the applicant's invention was filed to manipulate the natural frequency and number of teeth parameters to meet the equations above such that an optimal end mill as desired is designed.
Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. 
Applicant overall argues that since previously rejected claims 1-2, were cancelled by Applicant’s amendment; then the previous rejections under 35 U.S.C. 101; 35 U.S.C. 112(b) and 35 U.S.C. 103 of these claims are moot.
The Examiner disagrees and points out that new claim 7 is similar to previously presented, now cancelled claim 1, including previously presented, now cancelled, claim 2.  Thus, the claimed language of new claim 7 is extremely similar in language to cancelled claims 1-2.  Accordingly, the same rejections under 35 U.S.C. 101; 35 U.S.C. 112(b) and 35 U.S.C. 103.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Swift et al. US 9,227,253
Swift discloses an endmill having a number of teeth (refer to any of the number of teeth on any of the embodiments shown on Figures 3, 6, 10, 11, etc.) an outer shape (or OD as in Figure 2, and a radial depth of cut (see RDC on Figure 21, columns 17, lines 14-67 and column 18, lines 1-5).  The Examiner notes that inherently, the end mill when machining, is connected to a spindle, which rotates at operational speeds and even very high spindle speeds (column 14, lines 30-33), and some vibration will occur generating a natural frequency (or rate that the end mill vibrates naturally when disturbed (e.g. when machining).
Davies et al. US 6,349,600
Davies discloses an end mill, with a number of teeth (e.g. 4 as in Figure 2), both radial and axial depth of cut (Figure 2), natural frequency vibration (Figures 4-6) and maximum high spindle speed (Figures 13-14) details.
Kawai et al. US 2017/0220025
Davies discloses an end mill on a machine tool that includes a spindle, and a method of controlling the operational parameters of the machine tool; the operational parameters being: feed per tooth, number of teeth, spindle rotation speed, cutting speed, tool diameter, width and depth of cut, etc.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/            Primary Examiner, Art Unit 3722